IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


A.G.,                                      : No. 161 MAL 2017
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
M.A.,                                      :
                                           :
                    Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 17th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.